Citation Nr: 0528270	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  02-07 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD), for the 
period from May 24, 1999 to March 24,  2003.

2.  Entitlement to a disability rating in excess of 70 
percent for PTSD with major depression, for the period from 
March 25, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from July 1967 to October 
1969.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in November 1999 and in 
February 2001 that denied a disability rating in excess of 50 
percent for PTSD.  The veteran filed notices of disagreement 
(NOD's) in October 2000 and in August 2001, and the RO issued 
a statement of the case (SOC) in May 2002.  The veteran filed 
a substantive appeal in May 2002.  In September 2002 and 
February 2003, the RO issued supplemental SOCs (SSOCs), 
reflecting the RO's continued denial of the claim.  
 
In April 2003, the RO increased the disability evaluation  
for PTSD to 70 percent, effective March 25, 2003.  Because 
higher evaluations for PTSD are available during the periods 
both prior to and since March 25, 2003, and the veteran is 
presumed to seek the maximum available benefit for a 
disability, a claim for increase, at each period, remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Hence, the Board has re-characterized the appeal as 
encompassing the two issue issues on the title page.  

In April 2004, the Board remanded the appeal to the RO for 
further action, to include obtaining additional VA treatment 
records.  After accomplishing the requested action, the RO 
continued to deny higher ratings for PTSD (as reflected in 
the July 2004 SSOC), and returned the appeal to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  During the period from May 24, 1999 to March 24, 2003, 
the veteran's PTSD was manifested, primarily, by anxiety, 
anger outbursts demonstrating poor impulse control, 
irritability, isolation, impaired memory, impaired judgment, 
sleep disturbance, suicidal and homicidal ideation, 
difficulty concentrating, occasional obsessional rituals, and 
significantly impaired ability to maintain social 
relationships and interact with others; these symptoms 
reflect occupational and social impairment with deficiencies 
in most areas.

3.  Since March 25, 3003, the veteran's PTSD has been 
manifested, primarily, by irritability, anxiety, obsessive 
tendencies, inappropriate angry outbursts, frequent 
depression, frequent nightmares, intrusive thoughts, 
hypervigilance, emotional detachment from others, and 
significantly impaired ability to maintain social 
relationships and interact with others; these symptoms still 
reflect no more than occupational and social impairment with 
deficiencies in most areas. 


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating for PTSD, 
during the period from May 24, 1999 to March 24, 2003, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159,  4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (2004).

2.  The veteran's PTSD has not met the criteria for a 
disability rating greater than 70 percent at any point since 
May 24, 1999.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

Through the May 2002 SOC and the September 2002, February 
2003, April 2003, and July 2004 SSOC's-as well as the 
October 2002 and May 2004 letters-the veteran and his 
representative have been notified of the laws and regulations 
governing the claims, the evidence that has been considered 
in connection with this appeal, and the bases for the denial 
of the claims.  The RO notified the veteran of the applicable 
rating criteria, and of the need for evidence of current 
medical treatment (of a worsening of his service-connected 
disability).  After each, the veteran and his representative 
were given the opportunity to respond.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support the claims, and 
has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the RO's October 2002 and May 2004 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also 
informed him that VA would make reasonable efforts to help 
him get evidence necessary to support his claims, 
particularly, medical records, if he gave the VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  In those letters, 
the RO requested that the veteran provide the names and 
addresses of medical providers, the time frame covered by the 
records, and the condition for which he was treated, and 
notified him that VA would request such records on his behalf 
if he signed a release authorizing it to request them.  The 
RO's letters also invited the veteran to send in all evidence 
to support his claims.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant. 

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the rating action on appeal, and well after a 
substantially complete application was received.  However, 
the Board finds that the lack of pre-adjudication notice in 
these matters has not, in any way, prejudiced the veteran.   
In this regard, the Board points out that the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, 
in this appeal, the delay in issuing the section 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
his claims were fully developed and re-adjudicated after 
notice was provided.

When the RO initially adjudicated the claims in February 
2001, the VCAA had just recently become effective.  Following 
enactment of the VCAA, the RO issued to the veteran the 
October 2002 letter, notifying him of the VCAA duties to 
notify and assist, setting forth the criteria for service 
connection and increased ratings, and soliciting information 
and evidence from the veteran.  The letter was provided to 
the veteran a few months before the February 2003 and April 
2003 SSOC's, and the RO afforded the veteran well over a one-
year period for response to such a notice letter prior to 
issuing the July 2004 SSOC.  See 38 U.S.C.A. § 5103(b)(1). 

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's outpatient treatment records, and has 
arranged for the veteran to undergo VA examination in 
connection with the issues on appeal.  The veteran also has 
been given opportunities to submit and/or identify evidence 
to support his claims.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any additional, existing evidence 
pertinent to either claim that has not been obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claims on appeal.

II.  Factual Background 

Service connection has been established for PTSD, effective 
August 12, 1991.  In September 1996, the RO increased the 
disability evaluation to 50 percent for PTSD, effective 
May 31, 1996.

Correspondence received from the veteran on May 24, 1999, was 
accepted as a claim for an increased disability evaluation 
for PTSD.

A report of the September 1999 VA examination reflects that 
mental status examination at that time revealed no current 
ideation of harm to himself or to others, but suggested 
thoughts of hurting himself and others in the past.  PTSD 
symptoms included a history of sleep problems, nightmares, 
unpleasant intrusive memories concerning service in Vietnam, 
social difficulties, avoidance behavior, and decreased 
interest and/or participation in significant activities, as 
well as feelings of detachment from others. The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
56.  

VA outpatient treatment records, dated in September 1999, 
reflect that the veteran's PTSD symptoms greatly impede his 
ability to work on a regular, day-to-day, 40 hours per week, 
job.  A GAF score of 44 was assigned.  

VA outpatient treatment records, dated in August 2000, 
reflect the examiner's professional clinical judgment that 
the veteran was severely disabled due to PTSD; records reveal 
a GAF score of 41 in October 2000.

The veteran underwent a VA examination in December 2000.  He 
reported involvement in direct combat in Vietnam.  He was 
undergoing treatment at a VA facility and taking medications.  
His subjective complaints included hypervigilence, 
irritability, isolation, suicidal ideation, insomnia, 
nightmares, and frequently checking windows and doors.

On examination, the veteran was alert and oriented, and had 
intermittent good eye contact.  His speech was slow and 
halting, and very soft.  There was no evidence of psychomotor 
agitation or retardation.  His affect was blunted.  His 
thought processes were logical and goal-directed without 
looseness of associations.  He denied hallucinations, but did 
report some vague paranoia.  He reported some homicidal 
thoughts when angry, but none currently.  A GAF score of 52 
was assigned.  The VA examiner commented that the veteran's 
problems had increased somewhat since his last evaluation-
namely, his relationships on the job and at home had become 
worse due to his irritability and paranoia.  The VA examiner 
opined that the level of the veteran's disability was in the 
considerable to severe range. 

VA outpatient treatment records, dated in December 2000, 
reflect that the veteran continued to have significant PTSD 
symptoms affecting his job, relationships with others, and 
his family; his memory, concentration, and, at times, 
comprehension and judgment were affected by daily PTSD 
symptoms.

In January 2001, records show an assessment of chronic PTSD, 
severe; recorded GAF scores were 45 in April 2001 and 43 in 
November 2001.

In August 2001, a VA psychologist found that the veteran's 
PTSD was severely disabling, with deficiencies in most areas 
of his life, including work, family relations, judgment, and 
thinking.  Symptoms included near continuous panic, 
depression affecting his ability to function appropriately 
and effectively, impaired anger control, and either severe 
social withdrawal or acting out anger.  The examiner assigned 
a GAF score of 42.

In January 2002, records show that the veteran had a 
constricted affect, and a depressed and anxious mood; no 
perceptual disturbances were noted.  The examiner assigned a 
GAF score of 45.
 
In March 2002, records show that the veteran continued to 
have daily symptoms of PTSD, and related difficulties at work 
with his behavior.  His mood was serious to somber, with 
affect being mood congruent.

The veteran underwent a VA examination in March 2003.  He 
then reported problems with insomnia and with becoming very 
afraid at night; he reported nightmares of combat 
approximately once or twice each week.  His nightmares and 
intrusive thoughts have increased, and he still checked 
windows and doors at night.  The veteran continued to isolate 
himself, and reported flashbacks of combat.  He had problems 
with decreased memory and concentration, as well as paranoia.  
He had a sense of estrangement from others, and periodic 
suicidal thoughts.

On examination, the veteran's affect was blunted. He spelled 
"world" forwards correctly, but reversed the "o" and "r" 
when spelling it backwards on two attempts.  The VA examiner 
found that the veteran's symptoms have become worse since his 
last evaluation, and that the veteran had more problems with 
his memory and irritability.  The veteran's social 
adaptability and interactions with others were severely to at 
times totally impaired due to problems with irritability, 
homicidal thoughts, sense of estrangement, and desire to 
isolate.  The VA examiner opined that the veteran's overall 
level of disability was in the severe to total range, and 
assigned a GAF score of 41.

In April 2003, the RO increased the disability evaluation for 
PTSD to 70 percent effective March 25, 2003.

Records show that the veteran continued to have severe, daily 
symptoms of PTSD in July 2003.

II.  Legal Analysis 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
  
The veteran's PTSD has been rated as 50 percent disabling, 
for the period May 24, 1999, to March 24, 2003, and, as 70 
percent disabling since March 25, 2003.  While the designated 
ratings are assigned under Diagnostic Code 9411, the 
veteran's PTSD, like other psychiatric disorders other than 
eating disorders, are actually rated pursuant to a General 
Rating Formula.  See 38 C.F.R. § 4.30 (2004).

Under that formula, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the record 
supports assignment of the next higher, 70 percent, rating 
for the veteran's PTSD for the period May 24, 1999, to 
March 24, 2003.

The medical evidence of record documents that, during the 
period in question, the veteran's PTSD was manifested by 
anxiety, anger outbursts demonstrating poor impulse control, 
irritability, isolation, impaired memory, impaired judgment, 
sleep disturbance, suicidal and homicidal ideation, 
difficulty concentrating, occasional obsessional rituals, and 
significantly impaired ability to maintain social 
relationships and interact with others.  These symptoms 
reportedly occurred on a daily basis and are reflective of 
overall impairment that is considerable and severe in 
intensity.  Notably, various VA outpatient treatment records 
and VA examinations during this period reveal an overall 
disability picture that is consistent with a 70 percent 
evaluation.

The Board also notes that the majority of the GAF scores 
assigned during the period from May 24, 1999, to March 24, 
2003 appear consistent with a 70 percent rating.  

During period in question, various medical care providers 
assigned the veteran GAF scores ranging from 41 to 506, as 
reflected in VA outpatient treatment records between 1999 and 
2003 and the report of his VA examination in December 2000.  
According to the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF score of 41 to 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

While the veteran was assigned a GAF score of 56 in September 
1999 and a GAF of 52 in December 2000 (which, according to 
the DSM-IV, are each indicative of moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)), the Board emphasizes that the majority of 
the veteran's assigned GAF scores are in keeping with the 
assessment of the veteran's disability as severe, and worthy 
of a 70 percent evaluation.  The earlier September 1999 and 
December 2000 scores, in particular, are somewhat out of sync 
with this conclusion.  

The Board also points out that, while there is no question 
that the GAF score and the interpretations of the score are 
important considerations in rating PTSD, the GAF scores 
assigned in a case, like an examiner's assessment of the 
severity of a condition, are not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. § 
4.126(a).  

In the present case, the medical evidence of record, 
including that contained in the September 1999 and December 
2000 VA examination reports, shows that, during the period in 
question,  the veteran's PTSD symptoms included suggested 
thoughts of hurting himself and others, obsessive rituals, 
irritability and paranoia, and that they resulted in 
significant difficulties at work.  Therefore, while the 
veteran's assigned GAF scores on a couple of his examinations 
indicate moderate impairment, the Board finds that such 
scores are not as probative as the rest of the medical 
evidence of record that addresses the veteran's actual 
symptoms and level of functioning from May 24, 1999, to 
March 24, 2003.  

The Board finds the veteran's symptoms of anxiety, anger 
outbursts, irritability, isolation, impaired memory, impaired 
judgment, sleep disturbance, suicidal and homicidal ideation, 
difficulty concentrating, occasional obsessional rituals, and 
inability to adapt socially suffered by the veteran are more 
characteristic of the criteria for a 70 percent rating.  
Moreover, given the evidence of record beginning in September 
1999, in which VA outpatient treatment records note the 
veteran's impeded ability to work a regular 40-hour per week 
job, the assigned GAF score of 44 at that time, and resolving 
all reasonable doubt in the veteran's favor, the Board finds 
that the evidence of record supports a 70 percent evaluation 
from the date of receipt of the veteran's claim on May 24, 
1999.

That stated, the Board also finds that veteran's PTSD has not 
been shown to meet the criteria for the maximum, 100 percent 
rating at any point since the veteran filed a claim for 
increase.  

In addition to evidence and medical findings addressed above, 
the Board also emphasizes that during the period from May 24, 
1999 to March 24, 2003, the veteran had not been found to 
have gross impairment of thought processes or communication, 
delusions, grossly inappropriate behavior associated with his 
PTSD, or any inability to perform acts of daily living.

Likewise, the medical evidence since March 25, 2003 does not 
reflect a disability picture due to PTSD that is consistent 
with the level of impairment required for assignment of a 100 
percent rating.  Since that date, the veteran's PTSD has been 
manifested, primarily, by irritability, anxiety, obsessive 
tendencies, inappropriate angry outbursts, frequent 
depression, frequent nightmares, intrusive thoughts, 
hypervigilance, emotional detachment from others, and 
significantly impaired ability to maintain social 
relationships and interact with others.  While the Board 
notes that this evidence does show some change in the 
veteran's disability picture, and the condition has been 
described as deteriorating since his prior VA examination, 
the Board finds that this level of impairment still does not 
meet the criteria for assignment of a 100 percent rating for 
PTSD.  
 
As indicated above, the evidence does not demonstrate that 
the veteran's PTSD symptoms result grossly inappropriate 
behavior or reflect persistent danger of hurting self or 
others.  No disorientation to time or place has been shown, 
and the veteran's thought processes are largely intact.  
Moreover, while the veteran clearly has had some 
interpersonal and employment difficulties, intermittent 
inability to perform acts of daily living-to include with 
respect to maintenance of basic hygiene-has been 
demonstrated.  Moreover, while the veteran's current PTSD 
symptoms have been shown to have a significant impact on the 
veteran's employability, such is contemplated in the 
currently assigned 70 percent evaluation.

Simply stated, the preponderance of the evidence is against 
the assignment of a 100 percent rating for PTSD at any point 
since March 24, 1999, and, as such, that aspect of the appeal 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)

Under these circumstances, the Board concludes that criteria 
for a 70 percent, but no higher, disability rating for the 
veteran's PTSD is warranted from March 24, 1999.   




ORDER

A 70 percent rating for PTSD, for the period from May 24, 
1999 to March 24, 2003, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

A disability rating in excess of 70 percent for PTSD is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


